BUDGE, C. J.
The defendant was convicted of the erime__ of rape, committed on a female child, under the age of consent, and sentenced to serve a term of imprisonment in the state penitentiary. This appeal is from the judgment and from an order overruling a motion for a new trial.
The action of the trial court in denying appellant’s motion for a new trial cannot be reviewed by this court, in the absence of a bill of exceptions, settled in the manner prescribed by sec. 7944, Revised Codes. (State v. Smith, 5 Ida. 291, 48 Pac. 1060; State v. Smith, 4 Ida. 733, 44 Pac. 554; State v. Maguire, ante, p. 24, 169 Pac. 175.)
There are numerous assignments of error, relied upon by appellant, involving the trial court’s rulings upon the admission and rejection of evidence during the trial, all-of which we have examined, but find no reversible error. Neither are we in accord with appellant’s contention that the verdict is contrary to law.
Under the thirteenth assignment of error, appellant contends that the verdict is contrary to the evidence, and in his brief he undertakes to point out the particulars wherein the evidence is insufficient. We have not limited our investiga-tion of the record to the particulars wherein it is contended in counsel’s brief that the evidence is insufficient to sustain the verdict, but have carefully examined the entire record, and have reached the-conclusion that the evidence is sufficient to support the verdict. The court did not err in refusing to give to the jury the instructions requested by the appellant.
The judgment is affirmed. It is so ordered.
Morgan and Rice, JJ., concur.